Title: To George Washington from Brigadier General Charles Scott, 19 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Near Bedford [N.Y.] 19th October 1778
          
          I recd Your Excellencys favour of this days Date. Previous to which, I had sent off Colo. Gist with his Corps towards Tarry town and below I have another party of about 250 who is to march at three oClock in the morning on the wards Road whilst Majr Lees whole Corps will advance under the Cover of these two parties and make what Discoverys they Can. I have already given orders that in case the enemy Should have evacuated the Isld and City that they take post at kings Bridg with One hundred men and prevent any person going in And  
            
            
            
            immediatly Report to me at the Same time Draw off the rest of the troops. Since writing the above I recd Accts from one of My lookouts who Says he had it from a good man of his own Choice, that about ten thousand Troops are certainly imbarked and Must have Saild before this Intillegence could reach me. he Says that about Twenty Ships of War are lying off the Hook Waiting to convoy the Fleet. it is generally given Out by the torys and Diseffected people in York that they are going to boston. those of a more Frendly Disposition Say they are going to the west Indies. By a Deserter from kings Bridg Night before last I am told that there are two Regiments Still incamped near Fort Washington. he himself Belongs to the New Leavys who are at and near Independance with Some Jagers in the whole not More than three or at most four hundred. I have Several persons out in Quest of intelligence the Greater part of them are the Best men in this Part of the Country and well Accquainted in & About York, that I have a right to expect the Best Intilligence possable, every Six or 8 hours My Stock of Cash is almost Exausted Should be Praud of a further Supply if to be had. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        